Land, J.
The only parties before this court are the piaintiffs, and John G. Watson, who is sued as the endorser of a bill of exchange, and the single question for decision is, whether he was legally notified of the protest of the bill.
The evidence shows, that Watson was Sheriff of the parish of St. Helena at the date of the protest, and that he was in the habit of receiving his letters at the Post-Office in Greensburg, the seat of justice for that parish, and that a letter containing the notice of protest mas mailed by the Notary to him at that place. The evidence also shows, that Watson resided in the country, and that St. Helena Post-Office was nearer to his residence than the office at Greensburg; but the evidence does not show that he ever received any letters at the St. Helena office.
A notice sent to the office, where the indorser usually received his letters, at the time of protest, is sufficient, although there be another office nearer his residence at which he had not been in the habit of receiving them.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs in both courts.